OPINION OF THE COURT
THIS CAUSE is an appeal of a Final Judgment entered by the Honorable Linda R. Pratty, County Judge, in the case of MURRAY HIRSCH AND CHARLOTTE HIRSCH versus S & H BUILDERS, INC., d/b/a S & H DOCK AND DECK, in the County Court of the Seventeenth Judicial Circuit, In and For Broward County, Florida, Case No. 86-3734SP-P, and the Final Judgment for Defendant on Counterclaim signed May 19, 1987, which was entered by the Clerk on. May 30, 1987, as docket item 76, the same being docket item number 20 of the appellate file.
1. These Appellants filed an appeal in the Seventeenth Judicial Circuit, In and For Broward County, Florida, Circuit Court James M. Reasbeck, Circuit Judge.
*1402. On the 24th day of June, 1987, said case, that being Circuit Court Case Number 87-14936(CP)-Reasbeck, entered its Order signed June 24, 1987, entered and docketed June 25, 1987, docket entry 87 by which the cause was dismissed.
3. This is an appeal of a Final Judgment and award of attorneys’ fees bearing date of May 19, 1987, rendered and recorded in the Official Records Book of Broward County, Book 14520, Page 668, on June 11, 1987.
4. The Notice of Appeal is certified to by the Appellant, MURRAY HIRSCH, as to service bearing the date of September 30, 1988, that being over ninety days subsequent to the Notice of Appeal.
5. This cause came to the Court’s attention for the first time by Appellant, MURRAY HIRSCH, having mailed to this Court at its office on January 5, 1988, a court paper entitled “Out of Sequence Consideration of Opinion on Appeal.”
6. Pursuant to the Florida Rules of Appellate Procedure, Rule 9.110 entitled “Appeals from Final Orders”, and Rule 9.700 “Guide to Times for Acts Under these Rules”, this Court finds as a matter of fact and law that the Appellants failed to perfect this appeal by filing the Notice of Appeal timely.
7. This Court thus is without jurisdiction over the subject matter, and, therefore, must and does hereby enter this Final Order of Dismissal of this Appellate cause.
DONE AND ORDERED this 23rd day of January, 1989, in chambers at Fort Lauderdale, Broward County, Florida.